                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION

                                               No. 5:17-CT-3162-FL


 NATHANIEL UPSHUR,                                     )
                                                       )
                    Plaintiff,                         )
                                                       )
         v.                                            )                             ORDER
                                                       )
 NORTH CAROLINA PAROLE                                 )
 COMMISSION CHAIRMAN WILLIS                            )
 J. FOWLER,                                            )
                                                       )
                    Defendant.1                        )



         This matter is before the court on the parties’ cross motions for summary judgment (DE 33,

35, 42) pursuant to Federal Rule of Civil Procedure 56. The motions were fully briefed and the

issues raised are ripe for decision. For the reasons that follow, the court grants defendant’s motion

for summary judgment, and denies plaintiff’s motions.

                                        STATEMENT OF THE CASE

         Plaintiff, a state inmate proceeding pro se, commenced this action by filing correspondence

addressed to the court on June 26, 2017. Plaintiff filed the operative complaint on July 13, 2017,

asserting claims for violations of his civil rights pursuant to 42 U.S.C. § 1983. Plaintiff alleges

defendant, the chairman of the North Carolina Parole Commission, violated his rights under the


          1
                   Plaintiff’s complaint named Paul G. Butler, the former chairman of the North Carolina Parole
Commission, as defendant, and asserted claims against him in his official capacity. Defendant’s counsel represents that
Willis J. Fowler (“Fowler”) has succeeded defendant Butler as the chairman of the Commission. (Answer (DE 22)).
Federal Rule of Civil Procedure 25(d) provides that when a public officer is named as defendant in his official capacity,
and the officer ceases to hold office while the action is pending, the officer’s successor is automatically substituted as
a party. Accordingly, the court has constructively amended the case caption to reflect Fowler’s substitution as the correct
defendant in this action. The court will direct the clerk to so amend the caption on the docket.
Eighth and Fourteenth Amendments to the United States Constitution by failing to provide him with

a meaningful opportunity to obtain release on parole. As relief, plaintiff seeks a court order either

granting him parole or directing defendant to review him for parole release under the procedures set

forth in the remedial plain entered in Hayden v Keller, No. 5:10-CT-3123-BO (E.D.N.C. Nov. 2,

2017) (DE 83, 96).

       On May 24, 2018, the court entered case management order governing discovery and pretrial

dispositive motions practice, and also appointed North Carolina Prisoner Legal Services, Inc.

(“NCPLS”) to represent plaintiff for the discovery phase of the case. The parties completed

discovery on or about October 24, 2018. On October 30, 2018, the court granted NCPLS’s motion

to withdraw from representing plaintiff.

       On November 15, 2018, plaintiff filed motion to appoint counsel. Plaintiff’s motion also

raised concerns about the sufficiency of defendant’s discovery responses. On November 20, 2018,

the court entered order denying the motion to appoint counsel, but giving plaintiff 14 days to file

motion to compel additional discovery responses. Plaintiff filed response to the court’s order on

November 26, 2018, stating that he did not intend to seek additional discovery from defendant.

       Also on November 26, 2018, plaintiff filed the instant motion for summary judgment,

supported by a memorandum of law and plaintiff’s declaration. On December 17, 2018, defendant

filed the instant motion for summary judgment and incorporated opposition to plaintiff’s motion for

summary judgment. In support, defendant relies upon a memorandum of law, statement of material

facts, and the following: 1) affidavit of Mary Stevens, administrator for the North Carolina Parole

Commission; 2) records from plaintiff’s state criminal proceedings; 3) North Carolina Parole

Commission records concerning plaintiff; 4) North Carolina Department of Public Safety (“DPS”)


                                                 2
proposed remedial plan, Hayden v. Keller, No. 5:10-CT-3123-BO (DE 83); 5) November 2, 2017,

order, Hayden v. Keller, No. 5:10-CT-3123-BO (DE 96); and 6) March 19, 2018, order, Hayden v.

Keller, No. 5:10-CT-3123-BO (DE 113).

       Plaintiff filed response in opposition to defendant’s motion for summary judgment and his

second instant motion for summary judgment on January 18, 2019, supported by a memorandum of

law, statement of material facts, and appendix. Plaintiff’s appendix included his parole review

records, and excerpts from the North Carolina Parole Commission’s Standard Operations Manual.

Defendant filed response in opposition on February 6, 2019, supported by opposition statement of

material facts.

                                STATEMENT OF THE FACTS

       The undisputed facts and pertinent related litigation background to plaintiff’s claims can be

summarized as follows. In February 1988, plaintiff was sentenced to life imprisonment following

state convictions for first degree rape, assault with a deadly weapon inflicting serious injury, and

first degree murder. (Stevens Aff. (DE 38-1) ¶ 4). Plaintiff became eligible for parole on February

18, 2008. (Id. ¶ 14). Plaintiff received his first parole review in December 2007, and was reviewed

again in March 2009, December 2011, December 2013, and December 2016. (Id. ¶¶ 15-16). The

North Carolina Parole Commission denied parole release on each occasion. (Id. ¶¶ 15-17).

Plaintiff’s is scheduled for another parole review in December 2019. (Id. ¶ 16).

       In July 2010, while plaintiff’s parole reviews were ongoing, a North Carolina inmate

instituted Hayden v. Keller, No. 5:10-CT-3123-BO, in this court. The Hayden plaintiff alleged

North Carolina’s parole review procedures denied juveniles sentenced as adults to life imprisonment

with the possibility of parole a meaningful opportunity to obtain release based on demonstrated


                                                 3
maturity and rehabilitation. Hayden v. Keller, 134 F. Supp. 3d 1000, 1001 (E.D.N.C. 2015). On

September 25, 2015, the Hayden court granted in part the plaintiff’s motion for summary judgment,

finding that North Carolina’s parole procedures, as applied to juvenile offenders, violated the Eighth

Amendment. Id. at 1011. The Hayden court also ordered the parties to submit a proposed remedial

plan that ensures juvenile offenders convicted as adults in North Carolina are provided a meaningful

opportunity to obtain release based on demonstrated maturity and rehabilitation. Id.

         The Hayden defendants appealed the September 25, 2015, order, and the court granted the

defendants’ motion to stay implementation of the order pending appeal. Hayden v. Keller, No. 5:10-

CT-3123-BO (E.D.N.C. Nov. 13, 2015) (DE 65). On August 1, 2016, the United States Court of

Appeals for the Fourth Circuit dismissed the appeal for lack of jurisdiction. Hayden v. Butler, 667

F. App’x 416 (4th Cir. 2016). On August 25, 2016, the Hayden court lifted the stay, and directed

the parties to file proposed remedial plans within 60 days. Hayden v. Keller, No. 5:10-CT-3123-

BO (E.D.N.C. Aug. 25, 2016) (DE 72). On November 2, 2017, the Hayden court granted the

plaintiff’s request for injunctive relief, adopted the defendants’ proposed remedial plan, and directed

defendants to implement the proposed plan within 90 days. Id. (Nov. 2, 2017) (DE 96). On March

19, 2018, the Hayden court granted the parties’ joint motion for extension of time to implement the

remedial plan, and ordered that the plan be implemented by July 28, 2018. Id. (Mar. 19, 2018) (DE

113).

                                           DISCUSSION

A.      Standard of Review

        Summary judgment is appropriate where “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.


                                                  4
56(a). The party seeking summary judgment “bears the initial responsibility of informing the district

court of the basis for its motion, and identifying those portions of [the record] which it believes

demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317,

323 (1986). Once the moving party has met its burden, the non-moving party must then “come

forward with specific facts showing that there is a genuine issue for trial.” Matsushita Elec. Indus.

Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586–87 (1986) (internal quotation omitted).

        Only disputes between the parties over facts that might affect the outcome of the case

properly preclude entry of summary judgment. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

247–48 (1986) (holding that a factual dispute is “material” only if it might affect the outcome of the

suit and “genuine” only if there is sufficient evidence for a reasonable jury to return a verdict for the

non-moving party). “[A]t the summary judgment stage the [court’s] function is not [itself] to weigh

the evidence and determine the truth of the matter but to determine whether there is a genuine issue

for trial.” Id. at 249. In determining whether there is a genuine issue for trial, “evidence of the

non-movant is to be believed, and all justifiable inferences are to be drawn in [non-movant’s] favor.”

Id. at 255; see United States v. Diebold, Inc., 369 U.S. 654, 655 (1962) (“On summary judgment the

inferences to be drawn from the underlying facts contained in [affidavits, attached exhibits, and

depositions] must be viewed in the light most favorable to the party opposing the motion.”).

        Nevertheless, “permissible inferences must still be within the range of reasonable probability,

. . . and it is the duty of the court to withdraw the case from the [factfinder] when the necessary

inference is so tenuous that it rests merely upon speculation and conjecture.” Lovelace v.

Sherwin–Williams Co., 681 F.2d 230, 241 (4th Cir. 1982) (quotations omitted). Thus, judgment as

a matter of law is warranted where “the verdict in favor of the non-moving party would necessarily


                                                   5
be based on speculation and conjecture.” Myrick v. Prime Ins. Syndicate, Inc., 395 F.3d 485, 489

(4th Cir. 2005). By contrast, when “the evidence as a whole is susceptible of more than one

reasonable inference, a [triable] issue is created,” and judgment as a matter of law should be denied.

Id. at 489–90.

B.      Analysis

       The court begins by clarifying the scope of relief available in this action. As noted, plaintiff

seeks only injunctive relief. Plaintiff also filed his complaint against defendant in his official

capacity, and thus plaintiff’s claims are, in effect, against the State of North Carolina. Nivens v.

Gilchrist, 444 F.3d 237, 249 (4th Cir. 2006). Absent a valid waiver, the Eleventh Amendment bars

claims for compensatory or punitive damages against a State. See Eldelman v. Jordan, 415 U.S. 651,

662-63 (1974); see also Biggs v. Meadows, 66 F.3d 56, 61 (4th Cir. 1995) (noting compensatory and

punitive damages are “unavailable in official capacity suits”). Thus, plaintiff may only obtain

prospective injunctive relief in this action.

       Having clarified the relief available to plaintiff, the court turns to whether Hayden moots

plaintiff’s request for injunctive relief. The court has an independent obligation to determine

whether it retains jurisdiction when subsequent events potentially moot the claims: “Because a

federal court’s subject-matter jurisdiction is created—and limited—by Article III and federal

statutes, no action of the parties can confer subject-matter jurisdiction upon a federal court . . . . A

federal court has an independent obligation to assess its subject-matter jurisdiction, and it will raise

a lack of subject-matter jurisdiction on its own motion.” Constantine v. Rectors & Visitors of George

Mason Univ., 411 F.3d 474, 480 (4th Cir. 2005) (quotation omitted).

       Federal courts may only decide actual cases or controversies. See U.S. Const. art. III, § 2.


                                                   6
A “case is moot when the issues presented are no longer ‘live’ or the parties lack a legally

cognizable interest in the outcome.” Powell v. McCormack, 395 U.S. 486, 496 (1969). “The

requisite personal interest that must exist at the commencement of the litigation . . . must continue

throughout its existence . . . .” United States Parole Comm’n v. Geraghty, 445 U.S. 388, 397 (1980)

(quotation omitted). To satisfy the Article III case or controversy requirement, “a litigant must have

suffered some actual injury that can be redressed by a favorable judicial decision.” Iron Arrow

Honor Soc’y v. Heckler, 464 U.S. 67, 70-71 (1983). When a case or controversy ceases to exist, the

litigation becomes moot and the federal court no longer possesses jurisdiction to proceed. Id.

       A case, however, is not necessarily mooted by a defendant’s voluntary cessation of allegedly

offensive conduct. United States v. Jones, 136 F.3d 342, 348 (4th Cir. 1998) (noting “voluntary

discontinuance of challenged activities by a defendant does not necessarily moot a lawsuit”).

Rather, the standard for determining whether a case has been mooted by a defendant’s voluntary

conduct is stringent: “A case might become moot if subsequent events [make] it absolutely clear that

the allegedly wrongful behavior could not reasonably be expected to recur.” Friends of the Earth,

Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 189 (2000) (quotation omitted).

       Plaintiff primarily requests that the court order defendant to conduct a new parole review

hearing under the remedial plan ordered in Hayden. Plaintiff reasons that his December 2016 parole

review was conducted under pre-Hayden procedures, and thus violated his rights under the Eighth

and Fourteenth Amendments. Plaintiff therefore requests a new parole hearing within 45 days of

the court’s order resolving his motion for summary judgment.

       Plaintiff’s claim is plainly mooted by Hayden. In Hayden, the North Carolina Parole

Commission agreed to a remedial plan that provides plaintiff with a meaningful opportunity obtain


                                                  7
release based on demonstrated maturity and rehabilitation. Hayden v. Keller, No. 5:10-CT-3123-BO

(E.D.N.C. Nov. 2, 2017) (DE 96). Under the plan, plaintiff will receive notice of the parole review

date, and may submit information to the Commission to demonstrate his maturity, rehabilitation, and

suitability for parole. (Stevens Aff. (DE 38-1) ¶¶ 22-23). Plaintiff also may request an in-person

video-conference hearing with a Commissioner or a public meeting with the Commissioner.

(Id. ¶ 23). If granted a video-conference hearing, plaintiff will be afforded a 30-minute recorded

hearing, in which he may present his own statement and answer questions from the presiding

Commissioner. (Id. ¶ 25). Following the effective date of the remedial plan, plaintiff will receive

parole review every two years. (Id. ¶ 28).

        Plaintiff does not dispute that these procedures provide him a meaningful opportunity to

present his case for parole release. Indeed, the principal relief plaintiff seeks is a parole review

proceeding conducted pursuant to the procedures set forth in the Hayden remedial plan. As

discussed above, the Hayden court already ordered defendant to provide plaintiff with those

procedures. Accordingly, Hayden moots plaintiff’s claim because defendant is already under a court

order to provide plaintiff with the parole review procedures he seeks in this action. See Church of

Scientology v. United States, 506 U.S. 9, 12 (1992) (noting a case becomes moot when “an event

occurs while a case is pending . . . that makes it impossible for the court to grant any effectual relief

whatever to a prevailing party”). For the same reasons, plaintiff does not qualify for the voluntary

cessation exception to the mootness doctrine – the Hayden order is a subsequent event that makes

it “absolutely clear” that defendant will provide the procedures set forth in the remedial plan. See

Friends of the Earth, 528 U.S. at 189.

        To the extent plaintiff requests that defendant provide a Hayden parole review prior to his


                                                   8
currently-scheduled December 2019 review, the court declines to order such relief. As set forth

above, defendant was not required to implement the Hayden remedial plan until July 28, 2018, and

plaintiff’s scheduled December 2019 review therefore will take place within the two-year window

mandated by the plan.

         Plaintiff’s complaint also requests a court order directing defendant to place him on parole.

The Constitution does not require a State “to guarantee eventual freedom to a juvenile convicted of

a nonhomicide crime.” Graham v. Florida, 560 U.S. 48, 75 (2010); see also Greenholtz v. Nebraska

Penal Inmates, 442 U.S. 1, 7 (1979); Bowling v. Director, Va. Dep’t of Corr., 920 F.3d 192, 197 (4th

Cir. 2019); cf. Hawkins v. Freeman, 195 F.3d 732, 747 (4th Cir. 1999) (suggesting Fourteenth

Amendment does not guarantee parole release as a matter of substantive due process). Under North

Carolina law, the Parole Commission has “the exclusive discretionary authority to grant or deny

parole.” Hayden, 134 F. Supp. 3d at 1006 (citing N.C. Gen. Stat. § 143B-720 (2014); N.C. Gen.

Stat. § 15A-1371(d) (2014)). Accordingly, the court lacks authority to direct defendant to release

plaintiff on parole.2

         Finally, the court notes that plaintiff’s complaint raised additional allegations concerning his

parole review procedures, which he has now abandoned. For example, plaintiff alleged defendant

relied on an inaccurate and inflammatory description of his crime when denying plaintiff parole, and

that additional records in his parole review file are inaccurate. (See, e.g., Compl. (DE 4) § V).

Plaintiff expressly abandoned these claims in his second motion for summary judgment. (See DE

42-1 at 4). But even if these allegations remained part of this action, it would not change the court’s

determination that plaintiff’s request for injunctive relief is moot.

          2
                  Moreover, the court cannot order immediate or speedier for release from confinement in a § 1983 civil
rights action. See Wilkinson v. Dotson, 544 U.S. 74, 81 (2005).

                                                          9
                                         CONCLUSION

       Based on the foregoing, the court GRANTS defendant’s motion for summary judgment (DE

35), and denies plaintiff’s motions for summary judgment (DE 33, 42). The clerk is DIRECTED

to close this case, and to amend the caption to as set forth above in footnote one.

       SO ORDERED, this the 24th day of September, 2019.



                                              _____________________________
                                              LOUISE W. FLANAGAN
                                              United States District Judge




                                                10
